KEHOE, Judge.
Appellant, plaintiff below, brings this appeal from a final summary judgment entered in favor of appellees. We reverse.
Our review of the record shows that, at the time the trial court entered its final summary judgment in favor of appellees, both objections to interrogatories and a motion to produce were pending. Prior to a determination by the trial court of these objections, it was not possible to ascertain whether any genuine issues of any material facts remained in the cause. Absent such a determination, it was untimely for the trial court to enter a final summary judgment in favor of appellees. Fla.R.Civ.P. 1.510. Accordingly, the judgment appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.